DETAILED ACTION
This office action is in response to RCE  filed on 03/31/2022
Claims 1-10, and 12-22  are pending of which claims 1, 12 and 22  are  independent claims, and claim 11.
This application is  examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 02/21/2020 and 11/18/2021 is considered.
Allowable Subject Matter
Claims 1-10, and 12-22  are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with determining and extending a transmission delay,  and extending the transmission delay includes delaying a communication between an access point and a user equipment once a  successful completion of the clear channel assessment is performed, where the extension help delaying a communication between an access point and a user equipment over an unlicensed transmission link beyond a start of an earliest possible subframe/slot with useful data.  
.  
Claims 1-10  are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 1,    “… successfully completing a clear channel assessment; and based on the successful completion of the clear channel assessment, extending a transmission delay” as specified in claim 1.  

Claims 12-21 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 12,    “… an extension of the transmission delay including delaying a communication between an access point and a user equipment over an unlicensed transmission link beyond a start of an earliest possible subframe/slot with useful data” as specified in claim 12.  

Claim 22 is allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 22,    “… transmission delay extension till a defined period from a start of a subframe/slot, the defined period being an integer multiple of OFDM symbols” as specified in claim 22.  

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Si (US Pub. No. 20170019909) discloses senses a channel to be cleared for a delay duration. However the disclosure of  Deng taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing successfully completing a clear channel assessment; and based on the successful completion of the clear channel assessment, extending a transmission delay as claimed in claims 1, 12 and 22  in combination with other limitations recited as specified in claims 1, 12 and 22.

Seok (US Pub. No. 20120170565) discloses SIFS, PIFS, and DIFS represent duration of the respective spacing. However the disclosure of  Seok taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with an extension of the transmission delay including delaying a communication between an access point and a user equipment over an unlicensed transmission link beyond a start of an earliest possible subframe/slot with useful data as claimed in claims 1, 12 and 22 in combination with other limitations recited as specified in claims 1, 12 and 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                                                                                                                                                                                                                                


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476